Citation Nr: 9919708	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1980 
through August 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied service connection for 
bipolar disorder.


REMAND

The Board initially notes that the veteran's claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted evidence in the form of statements, 
post service medical records, and letters from Penelope I. 
Philpot, L.C.S.W., that link a current diagnosis of a bipolar 
disorder to her period of active service.    

The record contains several items of correspondence from Ms. 
Philpot, which reflects that she treated the veteran from 
October 1987 to January 1992.  Records of this reported 
treatment are absent from the claims file and should be 
obtained.  The Board further notes that in an August 1998 
letter Ms. Philpot related that while in treatment with her 
the veteran was hospitalized for a suicide attempt, but 
records of that hospitalization are not associated with the 
claims file.  The record also contains Ms. Philpot's opinion 
that the veteran's bipolar disorder surfaced during and was 
aggravated by her period of active service.  However, in the 
absence of a curriculum vitae or other evidence outlining Ms. 
Philpot's qualifications, the Board is unable to determine 
the degree of weight or probative value that may be attached 
to Ms. Philpot's opinion.  Under these circumstances the 
Board is of the opinion that an opinion from a VA 
psychiatrist would help to determine the probable etiology of 
the veteran's bipolar disorder.  

In light of the foregoing, the Board finds that a remand is 
appropriate to obtain clinical records, and to afford the 
veteran a VA psychiatric examination.  Therefore, this case 
is REMANDED to the RO for the following actions: 

1.  After obtaining the necessary 
authorizations, the RO should contact 
Penelope I. Philpot, L.C.S.W. of 3636 4th 
Ave., #205, San Diego, California, 92103, 
and request all treatment records of the 
veteran, including records dated between 
1987 and 1992.  Ms. Philpot should also 
be requested to provide a curriculum 
vitae or other evidence outlining her 
qualifications to diagnosis psychiatric 
disorders.  The veteran should also be 
requested to specify when and where she 
was hospitalized during her treatment 
with Ms. Philpot and to provide an 
authorization to obtain records.  The RO 
should obtain these records and associate 
them with the claims file.

2.  After the development requested in 
the first paragraph has been completed, 
the veteran should be afforded a 
psychiatric examination to ascertain the 
severity, manifestations and etiology of 
her bipolar disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The primary purpose of 
this examination is to obtain an opinion 
as to the etiology and date of onset of 
the veteran's bipolar disorder.  The 
examiner is specifically requested to 
review all pertinent records associated 
with the claims file, including service 
medical records, treatment records from 
Ms. Philpot, and VA treatment records, 
and to comment and offer an opinion 
concerning the etiology and date of onset 
of the veteran's bipolar disorder.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until he is notified.



_____________________________
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


